DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Response to Amendment

The Amendments filed 06/06/2022 responsive to the Office Action filed 01/06/2022 has been entered. Specification, claims 1 and 5 have been amended. Claim 9 has been canceled. Claims 1, 2, 4-6 and 10-12 remain pending in this application.

Response to Arguments

The specification, page 10 in lines 22-24, has been amended to address the informality, thus the objection of Specification has been withdrawn.
Claim 1 has been amended to address the informality, thus the objection of claim 1 previously made has been withdrawn. However, due to another informality in the amendment, the objection of claim 1 has been newly made.
Claim 5 has been amended to address the incorrect dependency, the objection of claim 5 has been withdrawn.
Claim 1 has been amended to address the indefiniteness, the rejection of claims 1-2, 4-6 and 10-12 under 112(b) has been withdrawn.
Applicant arguments, see Amendments pages 7-12 filed 06/06/2022, with respect to the rejection of the claim 1 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (US 2017/0136700) in view of Gatenholm et al. (US 2018/0326665), DeSimone et al. (US 2015/0072293-of record) and Kim et al. (US 2016/0200024).

Claim Objections

Claims 1, 5-6 and 11-12 are objected to because of the following informalities:
Applicant has been advised to replace “a fluid state biomaterial” in lines 9-10 of claim 1 with -- the fluid state biomaterial – since it has been already recited in line 8; and 
Applicant has been advised to cancel or amend claims 5, 6 or claims 11, 12 since two sets of claims 5, 6 and claims 11, 12 are duplicated each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136700) in view of Gatenholm et al. (US 2018/0326665), DeSimone et al. (US 2015/0072293-of record) and Kim et al. (US 2016/0200024).

With respect to claims 1 and 2, Li teaches a three-dimensional (3D) bioprinter (“the three dimensional tissue printing device (100)”, Pa [0033]) comprising:
a stage unit (“a three dimensional moving platform (120)”, Pa [0033]) provided with a printing plate (“a carrier unit (130)”, Pa [0033]) and configured to slidingly move in vertical and lateral, front-rear and left-right, directions (“The three dimensional moving platform (120) includes a base seat (150), an X-axis driving element (122), a Y-axis driving element and a Z-axis driving element (126) wherein the X-axis driving element (122), the Y-axis driving element and the Z-axis driving element (126)”, Pa [0034] and “The carrier unit (130), being positioned on the Y-axis driving element (124) which is capable of driving the carrier unit (130) to move along the Y-axis direction”, Pa [0037]); 
a first nozzle (“a cell printing device (110 c)”, Pa [0039]) and configured to discharge a solid state biomaterial to the printing plate (“the cell printing device (110 c) is used for filling the human-body fiber mother cells (80)”, Pa [0070] and Fig. 10); 
a second nozzle (“a large support stand printing device (110 a)” or “a small support stand printing device (110 b)”, Pa [0039]) and configured to discharge a fluid state biomaterial to the printing plate (“the collagen of the temperature-reaction type material is filled in the material feeding area (119 d) in the large support stand printing device (110 a) as shown in FIG. 1. In other embodiment, the biodegradable materials such as the volatile macromolecule material, the flow-state Polylactide (PLA) with dissolved-solution added or Polycaprolactone etc. is filled in the material feeding area (119 d) in the small support stand printing device (110 b) as shown in FIG. 1.”, Pa [0055] and Fig. 10), wherein a housing in form of a syringe (“the injection barrel (119 b)”) in which a fluid state biomaterial is stored is mountable in the second nozzle (Pa [0055] and Fig. 7); and 
a temperature adjusting part (“a heating element (140)” and “a temperature-controlled modulation module (118)”) to adjust a temperature of the printing plate and the second nozzle (“The carrier unit (130)…includes a heating element (140)”, Pa [0037] and “the instillation unit (110) includes … a temperature-controlled modulation module (118)”, Pa [0041]); 
wherein the first nozzle and the second nozzle stack the solid state biomaterial and the fluid state biomaterial to be printed in one structure (Fig. 10), and wherein the first nozzle discharges so that the structure becomes a hard tissue using the solid state biomaterial, and the second nozzle fills the inside of the structure using the liquid state biomaterial (Fig. 10), 
wherein the temperature adjusting part (“a heating element (140)” and “a temperature-controlled modulation module (118)”) includes: 
a water tank (“a water source supply device”, Pa [0053]) disposed outside the working space configured to store cooling water (“the first temperature modulation pipeline (118 g) and the second temperature modulation pipeline (118 f) are able to outwardly connected to a water source supply device (not shown in the Figure). In the present embodiment, the water source supply device, for instance, can be a chiller which is capable of providing ice water”, Pa [0053]); 
a plurality of heating members (“a heating element (140)” and “a temperature-controlled modulation module (118)”) configured to increase the temperature of each of the printing plate and the second nozzle, the plurality of heating members including a first heating member (“a temperature-controlled modulation module (118)”) attached to a lateral side of the second nozzle (“the temperature-controlled modulation module is capable of having different fluid pass through according to the temperature control requirements, for instance, ice water under the room temperature, hot water above the room temperature, refrigerant, coal-burning oil, various fluids that is capable of performing heat exchange reaction. In another embodiment, the temperature-controlled modulation module is also capable of performing cooling and heating control through refrigerating chip or electric heating.”, Pa [0056]), and a second heating member (“a heating element (140)”) attached to the printing plate (“The carrier unit (130)…includes a heating element (140)”, Pa [0037]); 
a plurality of transferring members (“the first temperature modulation pipeline (118 g) and the second temperature modulation pipeline (118 f)”) for transferring the cooling water (Pa [0053]) to the temperature-controlled modulation module (118); and 
wherein the temperature-controlled modulation module (118) and the first heating member are configured to reduce or increase the temperature of the fluid state biomaterial stored in the housing in the second nozzle through cooling or heating the second nozzle (“the temperature-controlled modulation module is capable of having different fluid pass through according to the temperature control requirements, for instance, ice water under the room temperature, hot water above the room temperature, refrigerant, coal-burning oil, various fluids that is capable of performing heat exchange reaction. In another embodiment, the temperature-controlled modulation module is also capable of performing cooling and heating control through refrigerating chip or electric heating.”, Pa [0056]), and 
wherein the temperature adjusting part is configured to control the temperature of the fluid state biomaterial stored in the housing in the second nozzle (“temperature-controlled modulation module (118) is employed to cool down the temperature-reaction type material”, Pa [0059]) and the temperature of the printing plate for hardening the biomaterial discharged from the second nozzle (“through the heating action of the heating element (140) for curing the temperature-reaction type material after being cooled to form the first printing body (60)”, Pa [0061]).

Li does not specifically teach (a) a case in which a working space is formed having a door configured to close the working space, in which the stage unit the nozzles are installed, and to which the temperature adjusting part is connected, (b) a controller configured to control discharge of the first nozzle and the second nozzle, (c) a plurality of Peltier members configured to reduce the temperature of the second nozzle and the printing plate, the plurality of Peltier members including a first Peltier member attached to a lateral side of the second nozzle and a second Peltier member attached to the printing plate, and to which the cooling water is transferred through the plurality of transferring members, and (d) a plurality of pumps configured to transfer the cooling water and control a speed of the cooling water being transferred.
As to (a), in the same field of endeavor, 3D bioprinter, Gatenholm teaches a clean chamber adapted to house or contain a 3D printer such as a 3D bioprinter and the clean chamber may be a separate housing that surrounds the 3D printer, or may be integrated with the 3D printer to surround or encompass the 3D printer and the clean chamber provides a zone of purified air surrounding the 3D printer that can be housed in a standard laboratory facility that does not meet clean room specifications (Pa [0050]). Gatenholm further teaches that the housing further comprises a front door 160 which can have a seal to form an airlock when shut and two windows 150 on either side of the housing for viewing inside, and inside the housing various components of the 3D bioprinter inside can be seen including a moveable platform or print bed 190 and syringes 185 for extrusion (Pa [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Li with the teachings of Gatenholm and incorporate the clean chamber/housing including the door into Li’s 3D bioprinter in order to provide a zone of purified air surrounding the 3D printer.
As to (b), Gatenholm further teaches that the 3D printer can be controlled through a computer, motherboard or processor connected to the housing through the USB ports (Pa [0053]). Thus, one would have found it obvious to incorporate the computer into the 3D bioprinter in order to control the 3D printer. 
As to (c), in the same field of endeavor, apparatus for the fabrication of 3D objects from liquid materials, DeSimone teaches that the heated liquid is cooled, such as with a peltier cooler, contacting with a chilling element containing a chilled liquid circulated therethrough, contacting to or circulating through a heat exchanger, etc., or combinations thereof, to dissipate the heat from the liquid (Pa [0023]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Li in view of Gatenholm with the teachings of DeSimone such that the one would provide the peltier cooler with the temperature-controlled modulation module (118) as the claimed first Peltier member in order to cool the material in the second nozzle, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Even though Li is silent to the second Peltier member attached to the printing plate, Li further teaches that the first printing body (60) is constituted by temperature-reaction type material which being mainly a collagen becomes the first printing body (60) through the process of cooling and curing the temperature-reaction type material (Pa [0097]). Thus, one would have found it obvious to provide another Peltier cooler connected with the cooling water as the second Peltier member in the printing plate as well as the heating element (140) for the purpose of cooling and curing the temperature-reaction type material so as to constitute the first printing body (60).
As to (d), in the same field of endeavor, dynamic controlled extrusion system, Kim teaches that a cooling system cools the extruder by a flow of coolant circulated through a jacket, and the coolant, such as water, is controlled by the dynamic control system 200 to vary the pumping rate and vary the cooling effect (Pa [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Li in view of Gatenholm and DeSimone with the teachings of Kim such that the one would provide the pump and the dynamic control system in order to vary the pumping rate and vary the cooling effect.

With respect to claim 4, Gatenholm as applied in the combination regarding claim 2 above teaches the controller (“the computer”) to control the 3D printer. Even if the combination does not specifically teach that the controller is provided to independently control the first nozzle and the second nozzle, since each of Li’s nozzles (“110a-110c”) has the driving motor (112) and other structures shown in Fig. 2 respectively, one would have found it obvious to independently control the first nozzle and the second nozzle in order to separately control the driving motors in the nozzles.

With respect to claim 10, Gatenholm as applied in the combination regarding claim 1 above further teaches a purifying member configured to purify the working space is provided in the case (“The air supply unit includes a blower or fan in communication with a high efficiency filter.”, Pa [0055] and “clean chamber provides a zone of purified air surrounding the 3D printer”, Pa [0050]). 

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136700) in view of Gatenholm et al. (US 2018/0326665), DeSimone et al. (US 2015/0072293-of record) and Kim et al. (US 2016/0200024) as applied to claim 4, and further in view of Hemphill et al. (US 10,336,0560-of record).

With respect to claims 5 and 11, Li as applied to claim 4 above further teaches that the controller controls the second nozzle to gradationally discharge the fluid state biomaterial; and the gradational discharge is performed by a motor connected to the second nozzle (“the instillation unit (110) includes a driving motor (112)”, Pa [0041]), but is silent to a step motor.
In the same field of endeavor, hybrid additive manufacturing printer, Hemphill teaches that a stepper motor-driven peristaltic pump is attached to a nozzle as the liquid photopolymer extruder (Co 10 li 23-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Li with the teachings of Hemphill such that the one would replace the motor and the peristaltic liquid pump with the stepper motor-driven peristaltic pump to the second nozzle in order to deliver the liquid material, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claims 6 and 12, Li as applied to claims 5 and 11 above further teaches an insulation cover (“cooling water ring jacket (118 a)”, Pa [0052]) configured to surround an exterior of the second nozzle (Figs. 6 and 7) and inherently insulate the second nozzle by circulating cooling water therein around the second nozzle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742